DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Bozdag, discloses a memory device comprising: at least one magnetic tunnel junction (MTJ) pillar containing a lower MTJ structure and an upper MTJ structure that are electrically connected to each other, wherein the lower MTJ structure has a different switching voltage from the upper MTJ structure. The prior art of record, Peng, teaches a bottom electrode located beneath the at least one MTJ pillar and in direct physical contact with a bottommost surface of the lower MTJ structure, wherein the bottom electrode is present on a recessed surface of a first electrically conductive structure, and both the bottom electrode and the first electrically conductive structure are extending beyond a layer of a single interconnect dielectric material, and wherein the bottom electrode has a topmost surface that is coplanar with a topmost surface of the layer of the single interconnect dielectric material, and the first electrically conductive structure has a topmost surface that is located between the topmost surface of the layer of the single interconnect dielectric material and a bottommost surface of the layer of the single interconnect dielectric material. The prior art of records, individually or in combination, do not disclose nor teach “both the bottom electrode and the first electrically conductive structure are embedded in a layer of a single interconnect dielectric material” in combination with other limitations as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811